Case 6:19-cv-06099-ELW Document 17                           Filed 07/28/20 Page 1 of 1 PageID #: 929




                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    HOT SPRINGS DIVISION


  DREW MARSHALL FELDPAUSCH                                                                         PLAINTIFF


           v.                              CIVIL NO. 6:19-CV-6099


  ANDREW M. SAUL, 1 Commissioner,
  Social Security Administration                                                                   DEFENDANT


                                                     JUDGMENT

           For reasons stated in the memorandum opinion of this date, the Court hereby affirms

  the decision of the Commissioner and dismisses Plaintiff’s case with prejudice. The parties

  have sixty days from entry of the judgment on the docket in which to appeal.


           IT IS SO ORDERED AND ADJUDGED this 28th day of July 2020.




                                                            /s/ Erin L. Wiedemann
                                                            HON. ERIN L. WIEDEMANN
                                                            UNITED STATES MAGISTRATE JUDGE




  1
    Andrew M. Saul, has been appointed to serve as Commissioner of Social Security, and is substituted as Defendant,
  pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.


                                                              1
